09-4899-bk
         In re: Robert V. Case


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                                      Appeals
 2       for the Second Circuit, held at the Daniel Patrick                                      Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                                      City of
 4       New York, on the 19 th day of July, two thousand and                                    ten.
 5
 6       PRESENT: BARRINGTON D. PARKER,
 7                RICHARD C. WESLEY,
 8                         Circuit Judges,
 9                RICHARD W. GOLDBERG,
10                         Judge. *
11
12
13
14       IN RE: ROBERT V. CASE,
15
16       ROBERT V. CASE,
17
18                                       Debtor-Appellant,
19
20                       -v.-                                                   09-4899-BK
21
22       UNITED STATES OF AMERICA, INTERNAL REVENUE SERVICE,
23
24                                       Appellees.
25
26
27
28



                 *
                 The Honorable Richard W. Goldberg, of the United States Court of
         International Trade, sitting by designation.
 1   FOR APPELLANT:    ROBERT V. CASE, pro se, Groton, NY.
 2
 3   FOR APPELLEE:     THOMAS J. CLARK and CURTIS C. PETT,
 4                     Attorneys, Tax Division (Richard S.
 5                     Hartunian, United States Attorney for the
 6                     Northern District of New York, of
 7                     counsel), for John A. DiCicco, Acting
 8                     Assistant Attorney General, Department of
 9                     Justice, Washington, DC.
10
11        Appeal from the United States District Court for the
12   Northern District of New York (Mordue, C.J.).
13
14       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

15   AND DECREED that the judgment of said district court be

16   AFFIRMED.

17       Debtor-Appellant Robert V. Case appeals from a judgment

18   of the United States District Court for Northern District of

19   New York (Mordue, C.J.), denying his appeal from an order of

20   the United States Bankruptcy Court (Cangilos-Ruiz, J.).     We

21   assume the parties’ familiarity with the underlying facts,

22   the procedural history, and the issues presented for review.

23       When faced with an appeal from a district court’s

24   review of a decision of the bankruptcy court, we conduct

25   independent review of the bankruptcy court decision.    In re

26   Enron Corp., 419 F.3d 115, 124 (2d Cir. 2005).   We review a

27   decision to lift an automatic stay for abuse of discretion.

28   In re Dairy Mart Convenience Stores, Inc., 351 F.3d 86, 91

29   (2d Cir. 2003).
1        A bankruptcy court is authorized under 11 U.S.C. §

2    362(d)(1) to lift an automatic stay “for cause.”   A stay may

3    be lifted to permit litigation to continue against the

4    debtor in another court.   See In re Bogdanovich, 292 F.3d

5    104, 110 (2d Cir. 2002).   We have catalogued a number of

6    factors that a court should consider when faced with a

7    motion to lift a stay so that other pending litigation may

8    continue.   See In re Sonnax Indus., Inc., 907 F.2d 1280,

9    1286 (2d Cir. 1990).   The Bankruptcy Court in the case

10   before us considered the Sonnax factors carefully, and

11   properly exercised its discretion by modifying the stay.

12       We have reviewed all of Case’s arguments and find them

13   to be meritless.

14       The judgment of the district court is hereby AFFIRMED.

15
16                               FOR THE COURT:
17                               Catherine O’Hagan Wolfe, Clerk
18
19




                                   3